Citation Nr: 1619630	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

Entitlement to a rating in excess of 20 percent for a cervical spine disability.




ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from March 1999 to March 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a cervical spine disability, rated 10 percent, effective January 27, 2010.  A January 2015 rating decision increased the rating for the cervical spine disability to 20 percent effective from the award of service connection, and also granted service connection for right upper extremity cervical radiculopathy, rated 20 percent, likewise effective January 27, 2010.  [The Veteran did not file a notice of disagreement with the rating or effective date assigned with the award of service connection for right upper extremity radiculopathy, and those matters are not on appeal.]  At her request the Veteran was scheduled for a Travel Board hearing in April 2016; she failed (without giving cause) to appear for such hearing, and her hearing request is considered withdrawn.  See 38 C.F.R. § 20.700(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran was afforded VA examinations in April 2010, September 2012, and December 2014.  She also submitted private disability evaluation reports from Dr. D. G., an orthopedic surgeon, from December 2013 and February 2015.

The December 2013 private examination report provides adequate objective range of motion measurements to rate the cervical spine disability.  Furthermore, the report notes that the Veteran has a "2 1/2" transverse scar present in the left sternocleidomastoid muscle" that is "painful to palpation."  Dr. D. G. opined that the scar alone should be awarded a 10 percent rating.  

The December 2014 VA examination report also provides adequate objective range of motion measurements to rate the cervical spine disability.  However, the examiner indicated that the Veteran did not have a scar on her neck.  The Board observes that the Veteran has had two surgeries (a January 2006 C5-6, C6-7 anterior cervical discectomy with allograft and plate, and a November 2012 hemivertebrectomy and diskectomy) and finds it facially implausible for here to not have a scar.

Most recently, the Veteran submitted a February 2015 private examination report by Dr. D. G. that provides some objective range of motion measurements in degrees.  However, as to range of motion on flexion (a measurement that must be considered when rating non-ankylosed disabilities of the spine), the examiner wrote, "Cervical flexion reveals her chin approximates her chest by more than 3 (inches) with pain and stiffness."  Without providing forward flexion measurements in degrees, interpretation of such description is a medical question.  The Board may not engage in its own medical analysis.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The February 2015 private examination report is silent as to the existence of any scar, despite the fact that the same examiner identified a painful scar in December 2013.  

Based on the medical question presented by the February 2015 examination report and the inconsistent findings between the December 2013, December 2014, and February 2015 reports as to the existence and severity of a scar associated with the cervical spine disability (as well as the suggestion of worsening during the period  between the December 2014 VA examination and the February 2015 examination), the Board finds that an examination is necessary to reconcile the discrepancies between the examiners' findings and to determine the current severity of the Veteran's cervical spine disability.

The record reflects that the Veteran receives ongoing treatment at the Northport VA Medical Center (VAMC).  The 'Virtual VA' portion of the file contains treatment records from Northport VAMC through March 2015.  However, records of her treatment there since then are outstanding.  Those VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records (those not already associated with the record) of all VA evaluations and/or treatment the Veteran has received for his cervical spine disability at Northport VAMC from March 2015 to the present.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the current severity of her service-connected cervical spine disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups. The examiner should also identify any additional [to the right upper extremity radiculopathy, which is separately service connected, and rated] neurological manifestations and determine whether there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, identify the frequency and duration of such episodes.  

The examiner is also asked to reconcile the findings regarding the existence of a scar related to the cervical spine disability.  Specifically, the examiner must consider and comment on: (a) a December 2013 private examination report which notes a painful scar; (b) a December 2014 VA examination report which notes the absence of a scar; and (c) a February 2015 private examination report which is silent as to any scar.
If a cervical surgical scar is found, the examiner should describe it in detail, specifically noting whether it is tender/painful, or causes any impairment of function separate and distinct from the cervical spine disability itself. 

The examiner must also provide an interpretation, in degrees of range of motion, of the flexion measurement noted in the February 2015 private examination report which reads, "Cervical flexion reveals her chin approximates her chest by more than 3 (inches) with pain and stiffness."

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

